Exhibit 10.13

 

Execution Version

 

CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

This CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated
as of September 5, 2008, is by and among NOVA BIOFUELS SENECA, LLC, a Delaware
limited liability company (“Borrower”), each of the Lenders party hereto, WESTLB
AG, NEW YORK BRANCH, as administrative agent for the Lenders, WESTLB AG, NEW
YORK BRANCH, as collateral agent for the Senior Secured Parties, and STERLING
BANK, a Texas banking corporation, as accounts bank.

 

PREAMBLE

 

WHEREAS, the Parties have entered into that certain Credit Agreement dated as of
December 26, 2007 (as amended, the “Credit Agreement”); and

 

WHEREAS, the Borrower is a party to that certain Development Management
Agreement by and between the Borrower and Biosource America, Inc., effective as
of January 17, 2007 (the “Development Agreement”);

 

WHEREAS, the Parties wish to amend certain of the terms in the Credit Agreement;
and

 

WHEREAS, the Lenders wish to consent to decisions of the Borrower under the
Development Agreement.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 


1.             DEFINITIONS AND INTERPRETATION


 

Unless otherwise expressly set forth herein, capitalized terms used in this
Agreement shall have the meaning set forth in the Credit Agreement.

 


2.             AMENDMENTS


 

2.1           Section 6.02 (Conditions to All Construction Loan Fundings) of the
Credit Agreement is hereby amended as follows:

 


2.1.1       6.02 (A)(III) IS AMENDED TO READ AS FOLLOWS (NEW TEXT BOLD AND
UNDERLINED):


 


“ABSOLUTE AND UNCONDITIONAL SWORN LIEN WAIVER STATEMENTS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE INDEPENDENT ENGINEER
EVIDENCING RECEIPT OF PAYMENT BY EACH CONSTRUCTION CONTRACTOR, ALL
SUBCONTRACTORS, ALL CONTRACTORS PERFORMING THE OWNERS

 

--------------------------------------------------------------------------------


 


SCOPE AND ALL OTHER PERSONS WHO WERE PAID FROM THE PROCEEDS OF THE THEN LAST
PRECEDING FUNDING (OTHER THAN LIEN WAIVERS (A) FROM CONTRACTORS WHOSE WORK, ON
AN AGGREGATE BASIS (TAKING INTO ACCOUNT ANY AND ALL CONTRACTS OR AGREEMENTS
PURSUANT TO WHICH SUCH CONTRACTOR HAS PERFORMED WORK RELATING TO THE PROJECT),
ENTITLES THEM TO AGGREGATE PAYMENT OF LESS THAN $100,000 AND (B) FOR WORK IN AN
AGGREGATE TOTAL AMOUNT OF UP TO SEVEN HUNDRED FIFTY THOUSAND DOLLARS
($750,000)); PROVIDED THAT IN THE CASE OF THE INITIAL FUNDING, SUCH LIEN WAIVER
STATEMENTS SHALL EVIDENCE RECEIPT OF ALL PAYMENTS PAID OR DUE AND PAYABLE BY THE
BORROWER TO EACH CONSTRUCTION CONTRACTOR, ALL SUBCONTRACTORS AND ALL OTHER
PERSONS WHO HAVE PERFORMED WORK IN CONNECTION WITH THE PROJECT SINCE THE
COMMENCEMENT OF CONSTRUCTION.  SUCH LIEN WAIVER STATEMENTS SHALL (A) BE DATED ON
OR PRIOR TO THE DATE OF THE FUNDING NOTICE AND (B) COVER ALL WORK DONE AND ALL
SUMS RECEIVED THROUGH THE DATE OF THE THEN LAST PRECEDING FUNDING (OR, IN THE
CASE OF THE INITIAL FUNDING, THE COMMENCEMENT OF CONSTRUCTION).  EACH SUCH LIEN
WAIVER STATEMENT SHALL BE CERTIFIED AS TRUE AND CORRECT AND COMPLETE BY THE
BORROWER TO ITS KNOWLEDGE AND THE APPLICABLE CONTRACTOR AND SHALL BE VERIFIED BY
THE INDEPENDENT ENGINEER;”


 


2.1.2        6.02(C) IS AMENDED BY ADDING THE FOLLOWING WORDS AT THE BEGINNING
OF THE PROVISION: “FOR FUNDINGS IN EXCESS OF SEVEN HUNDRED FIFTY THOUSAND
DOLLARS ($750,000),”.


 

2.2           Section 8.12(a) (Sponsor Support Account) of the Credit Agreement
is hereby amended as follows (new text bold and underlined):

 

“(a) On or prior to the Closing Date, and as required under the Completion
Guaranty, at least five million Dollars ($5,000,000) shall be deposited into the
Sponsor Support Account from sources other than the Loans (with the exception of
any Sponsor Equity Reimbursement deposited directly into the Sponsor Support
Account) or the Required Equity Contribution.  As soon as reasonably practicable
after September 5, 2008, three million Dollars ($3,000,000) shall be released
from the Sponsor Support Account and transferred to the Construction Account for
the payment of feedstocks utilized for commissioning, Performance Tests for, and
operation of, the Project prior to the Final Completion Date.  If at any time
thereafter, the amounts on deposit in and standing to the credit of the Sponsor
Support Account fall below two million Dollars ($2,000,000), additional amounts
shall be deposited in the Sponsor Support Account pursuant to the Completion
Guaranty.”

 

2.3           Section 8.12(d) (Sponsor Support Account) of the Credit Agreement
is hereby amended as follows (deleted text indicated by strikethrough and bold):

 

2

--------------------------------------------------------------------------------


 

“Unless a Notice of Suspension is in effect or a Default or Event of Default
would occur after giving effect to any application of funds contemplated hereby
and following the termination of the Completion Guaranty (as confirmed in
writing by the Administrative Agent) all amounts on deposit in or standing to
the credit of the Sponsor Support Account may, at the written direction of the
Borrower (with a copy to the Administrative Agent), be transferred to the
Guarantor.”

 

2.4           Section 8.13(a) (Representations, Warranties and Covenants of the
Accounts Bank) of the Credit Agreement is is hereby amended as follows (new text
bold and underlined):

 

“it will act as depositary agent, as “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC) with respect to each of the Project
Accounts that is a “securities account” (within the meaning of Section 8-501 of
the UCC) and the Financial Assets credited to such Project Accounts, and as
“bank” (within the meaning of 9-102(a)(8) of the UCC) with respect to each of
the Project Accounts as described in Section 8.15 (Project Accounts as Deposit
Account) and credit balances not constituting Financial Assets credited thereto
and to accept all cash, payments, other amounts and Cash Equivalents to be
delivered to or held by the Accounts Bank pursuant to the terms of this
Agreement.  The Borrower, the Senior Secured Parties and the Accounts Bank agree
that, for purposes of Articles 8 and 9 of the UCC, notwithstanding anything to
the contrary contained in any other agreement relating to the establishment and
operation of the Project Accounts, the jurisdiction of the Accounts Bank (in its
capacity as the securities intermediary and bank) is the State of New York;
provided, however, that venue for any action brought under this Agreement
exclusively related to a claim against the Accounts Bank is proper in Harris
County, Texas.”

 


3.             CONSENT


 

3.1           The Lenders consent to the Borrower, in consultation with the
Independent Engineer, declaring Substantial Completion and the Commercial
Operations Date (as each is defined by the Development Agreement) without
requiring an independent witness to observe Performance Testing (as defined
under the Development Agreement).

 

3

--------------------------------------------------------------------------------


 


4.             MISCELLANEOUS


 

4.1           Counterparts

 

This Agreement may be executed in two or more original copies and each such copy
may be executed by each of the Parties in separate counterpart, each of which
copies when executed and delivered by the Parties shall constitute an original,
but all of which shall together constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or portable document format (“PDF”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

4.2           Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without reference to
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).

 

4.3           Limited Purpose; Effect on Credit Agreement

 


4.3.1       EXCEPT AS EXPRESSLY AMENDED HEREBY OR OTHERWISE PROVIDED HEREIN,
(A) ALL OF THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AND ALL OTHER
FINANCING DOCUMENTS REMAIN IN FULL FORCE AND EFFECT, AND NONE OF SUCH TERMS AND
CONDITIONS ARE, OR SHALL BE CONSTRUED AS, OTHERWISE AMENDED OR MODIFIED, AND
(B) NOTHING IN THIS AGREEMENT SHALL CONSTITUTE A WAIVER BY THE LENDERS OF ANY
DEFAULT OR EVENT OF DEFAULT, OR SHALL CONSTITUTE A WAIVER BY THE LENDERS OF ANY
RIGHT, POWER OR REMEDY AVAILABLE TO THE LENDERS OR THE OTHER SENIOR SECURED
PARTIES UNDER THE FINANCING DOCUMENTS, WHETHER ANY SUCH DEFAULTS, RIGHTS, POWERS
OR REMEDIES PRESENTLY EXIST OR ARISE IN THE FUTURE.


 


4.3.2       THE CREDIT AGREEMENT SHALL, TOGETHER WITH THE AMENDMENTS SET FORTH
HEREIN, BE READ AND CONSTRUED AS A SINGLE AGREEMENT.  ALL REFERENCES IN THE
CREDIT AGREEMENT AND ANY RELATED DOCUMENTS, INSTRUMENTS AND AGREEMENTS SHALL
HEREAFTER REFER TO THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 

4.4           Effectiveness

 

This Agreement shall become effective, as of the date first written above, upon
the execution of this Agreement by each of the parties hereto.

 

4.5           Authority, Etc.

 

The execution and delivery by the Borrower of this Agreement and the performance
by the Borrower of all of its agreements and obligations under the Credit
Agreement as amended hereby are within its organizational authority and have
been duly authorized by all necessary organizational action on the part of, and
have been duly and validly executed by, the Borrower.

 

4

--------------------------------------------------------------------------------


 

Except as otherwise addressed in this Agreement, the Borrower represents and
warrants that, upon the effectiveness of this Agreement, no Default or Event of
Default has occurred and is continuing as of the date hereof.

 

[The remainder of this page is intentionally blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Third Amendment
to Credit Agreement as of the date first above written.

 

 

 

NOVA BIOFUELS SENECA, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Kenneth T. Hern

 

 

Name:  Kenneth T. Hern

 

 

Title:   President

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,

 

as Lender

 

 

 

By:

/s/ Duncan Robertson

 

Name:  Duncan Robertson

 

Title:    Executive Director

 

 

 

 

 

By:

/s/ Ian Schottlaender

 

Name:  Ian Schottlaender

 

Title:    Managing Director

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

By:

/s/ Duncan Robertson

 

Name:  Duncan Robertson

 

Title:    Executive Director

 

 

 

By:

/s/ Ian Schottlaender

 

Name:  Ian Schottlaender

 

Title:    Managing Director

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

/s/ Duncan Robertson

 

Name:  Duncan Robertson

 

Title:    Executive Director

 

 

 

By:

/s/ Ian Schottlaender

 

Name:  Ian Schottlaender

 

Title:   Managing Director

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Issuing Bank

 

 

 

By:

/s/ Duncan Robertson

 

Name:  Duncan Robertson

 

Title:    Executive Director

 

 

 

By:

/s/ Ian Schottlaender

 

Name:  Ian Schottlaender

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

 

STERLING BANK,

 

as Accounts Bank

 

 

 

By:

/s/ Peter M. Ellen

 

Name:  Peter M. Ellen

 

Title:    Vice President

 

--------------------------------------------------------------------------------